In Newsom v. Acacia Mutual Life Association, 102 Fla. 567, 136 Sou. Rep. 389, which is relied on by petitioner as ground for rehearing in this case, the proposition decided was that Citizens Bank  Trust Company, a bank which had a special legislative charter authorizing it to do a trust business without special license from the State as a trust company, the trust responsibilities undertaken by the bank could not be defeated by the peculiar manner in which the trust arrangement was executed.
In that opinion this Court referring to the proposition to be there decided, said:
"It is contended by the appellee and was so held by the court below, that the special contract between the parties fixed the status of the deposit as one of a special trust fund to be applied by the bank to and for a specific purpose and that the contract and agreement of the bank to pay interest on such fund did not change its status, nor convert it to a general deposit."
In that case this Court was dealing with the asserted right of the claimant to have adjudicated to it an admittedlyspecial trust fund that had been deposited as a special trust *Page 402 
fund with a bank whose charter authorized it to receive and handle the fund in its special trust capacity. The sole question determined was that the way the bank had, with the consent of the claimant, handled it pursuant to the special contract, did not change the special trust character of the special fund to that of a general deposit freed of its trust character.
In this case the bank was not shown to have any trust powers nor was the question of an express trust of the kind mentioned in the Acacia Mutual Life case involved.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.